WiNBORNE, J.
When the evidence shown in the record on this appeal is considered in the light most favorable to the State, it appears to be sufficient to take the case to the jury, and to support a verdict of guilty as to each appealing defendant on each of the counts submitted to the jury. _
_ It is manifest that the defendants were acting under an agreement to do the unlawful act charged. Hence the exception to the denial of defendants’ motion for judgment as of nonsuit is without merit.
Also, the exception to the charge of the court fails to show error. The crimes charged were properly defined by the court, and the case was fairly presented to the jury.
And error is not made to otherwise appear.
Hence in the judgment below, there is
No error.